Case 1:18-cr-00201-DLC Document 158 Filed 11/14/19 Page 1 of 1

LAW OFFICES OF

STEPHEN TURANO

sturano@turanolaw.com

275 MADISON AVENUE 60 PARK PLACE
35TH FLOOR SUITE 703
NEW YORK, NY 10016 NEWARK, NJ 07102

 

TEL (917) 974-1781
FAX (212) 208-2981

TEL (973) 648-6777
FAX (212) 208-2981

 

REPLY TO NEW JERSEY OFFICE

 

ECF
Hon. Denise L. Cote, U.S.D.J.

Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street

New York, NY 10007

 

Re: United States v. Assana Traore —
Case No. 18 Cr. 201 (DLC)

 

 

 

 

Dear Judge Cote:

On October 4, 2019, the Court sentenced Assan Traore to 20 months’ incarceration
following her conviction by plea. The Court directed Ms. Traore to surrender to a facility
designated by the Bureau of Prisons (“BOP”) by November 15, 2019. As of today, the BOP has
not designated a facility. Given Ms. Traoroe’s history of compliance on pretrial release and that

Pretrial Services does not object, the defense respectfully requests that the Court adjourn Ms
Traoire’s surrender date another six weeks or until she is directed to surrender by the BOP.

i R tfully,
bo a espectfuily
i / . fh /s/ Stephen Turano

Stephen Turano
if /y "
cc: Sugar Ravi, AUSA

Francesca Tessier-Miller

 

 
